Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:   

Claim 15, lines 4-5, at each instance the examiner suggests rewritten “the surface-acoustic wave filter” to --the at least one surface-acoustic wave filter-- to provide consistency in the claim language. 

Claim 20, line 1, the examiner suggests rewritten “the surface-acoustic wave filter” to --the at least one surface-acoustic wave filter-- to provide consistency in the claim language. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 16, 18, 22, 24, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura (US2020/0036357 A1, Cited by Applicant).

	In regards to claims 1, 3, 4, 16, 18, 22, 24, 26 and 30, Mimura teaches in Fig. 1 an apparatus for filtering, the apparatus comprising: 
At least one surface-acoustic-wave filter (1) configured to generate a filtered signal from a radio-frequency signal, the surface-acoustic-wave filter comprising: 
IDT electrodes (6) for converting the radio-frequency signal into an acoustic wave and converting a propagated acoustic wave into the filtered signal; 

A piezoelectric layer (5) for propagating the acoustic wave across a planar/top surface to produce the propagated acoustic wave;
Based on Paragraph [0056], lines 1-3, and Fig. 1, the piezoelectric layer (5) is made from a lithium niobate material;
A first filter (X, left to right) axis is along the planar surface; 
A second filter (Y, into the page) axis is along the planar surface and perpendicular to the first filter (X) axis; 
A third filter (Z, up and down) axis is normal to the planar surface; 
An orientation of the first filter (X) axis, the second filter (Y) axis, and the third filter (Z) axis is relative to a crystalline structure of the piezoelectric means as defined by Euler angles lambda (λ), mu (μ), and theta (ϴ); and a value of the Euler angle mu (μ) based on Paragraph [0102] is set to 125° which correspond to a symmetrical equipment of -55°.
In regards to claims 7 and 8, based on Fig.1, the substrate layer (2 and 3a-3e) comprises at least one compensation layer (3a, 3c and 3e) uses as a mirror (i.e. the at least one mirror layer compensate for insertion lost due to acoustic lost in the substrate) which is formed from silicon dioxide (see Paragraph [0063], lines 1-3), and comprises at least one support layer (2) made from silicon (see Paragraph [0064], lines 1-2), in which based on Fig. 1, the piezoelectric layer (5) is disposed between the IDT electrode (6) and the at least one silicon dioxide layer (3e).

Claims 1-3, 5, 6, 16-19 and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naumenko et al. (USPAT 7,446,453 B1, Cited by Applicant).

In regards to claims 1, 2, 16, 17, 22, 23, 26, 27 and 30, Naumenko et al. teaches in Fig. 19 an apparatus for filtering, the apparatus comprising: 
At least one surface-acoustic-wave filter (24) configured to generate a filtered signal from a radio-frequency signal, the surface-acoustic-wave filter comprising: 
IDT electrodes (20 and 22) for converting the radio-frequency signal into an acoustic wave and converting a propagated acoustic wave into the filtered signal; 

Based on column 10, lines 5-10, the piezoelectric layer is made from a lithium niobate material;
A glass substrate layer bonded to the piezoelectric layer (not shown but disclosed in Column 9, lines 14-18);
Wherein based on related Fig. 20:
A first filter (X’) axis is along the planar surface of the piezoelectric layer; 
A second filter (Y’) axis is along the planar surface and perpendicular to the first filter (X) axis; 
A third filter (Z’) axis is normal to the planar surface; 
An orientation of the first filter (X) axis, the second filter (Y) axis, and the third filter (Z) axis is relative to a crystalline structure of the piezoelectric means as defined by Euler angles lambda (λ), mu (μ), and theta (ϴ); and a value of the Euler angle mu (μ) based on Column 1, lines 55-64, is set between -74° to -65° (i.e. the values of -70° to -65° being in claimed range of -70° to -55°).
In regards to claims 3, 18, 24 and 28, the examiner takes the position that -65° is approximately -63°.
In regards to claims 5, 6, 19, 25 and 29, based on Column 1, lines 55-64, lambda (λ) and theta (ϴ) are set between -5° to +5° thus are within the claimed range of -10° to +10° for lambda and theta. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naumenko et al. (USPAT 7,446,453 B1, Cited by Applicant) in view of Toncich et al. (US2006/0109064 A1).

	As disclosed above, Naumenko et al. teaches the claimed invention as recited in claim 1 above. Naumenko et al. does not teach: in regards to claim 15, at least one antenna; and a wireless transceiver coupled to the at least one antenna, the wireless transceiver comprising the surface-acoustic-wave filter and configured to filter, using the surface-acoustic-wave filter, a wireless signal communicated via the at least one antenna.

However, Toncich et al. exemplary teaches in Fig. 3 a front-end module comprising at least one antenna (206) coupled to a wireless transceiver (104) in which the wireless transceiver comprises surface acoustic wave TX filters (224 and 210) to transmit a wireless signal via the at least one antenna. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Naumenko et al. and have used the surface acoustic wave filter in a front-end module as exemplary taught by Toncich et al. (See Fig. 3) because such a modification would have been a well-known in the art intended use for a surface acoustic wave filter. 
Allowable Subject Matter

Claims 9-14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

The following is a statement of reasons for the indication of allowable subject matter:  

claim 9, wherein the substrate layer further comprises the at least one charge-trapping layer; in regards to claim 12, an orientation of the first filter (X) axis, the second filter (Y) axis, and the third filter (Z) axis is relative to a crystalline structure of the silicon layer as defined by other Euler angles lambda (λ), mu (μ), and theta (ϴ); and a value of the other Euler angle theta (ϴ) relative to the crystalline structure of the silicon layer has a range approximately from 45° to 90°; in regards to claim 14, a ratio of the thickness of the lithium niobate material to twice the pitch of the interdigital transducer has a range approximately from 0.12 to 0.32; and in regards to claim 20, means for supporting the piezoelectric means and attenuating a spurious mode. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 9, 12 or 20, claims 10, 11, 13 and 21 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843